Citation Nr: 0633578	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  02-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite to the ears, and if so, whether 
service connection is warranted.

3. Entitlement to service connection for neuropathy or 
circulatory disorders of the lower extremities.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from November 1958 to December 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran was scheduled in July 2004 for a requested travel 
board hearing but he failed to appear. There has been no 
request for postponement or any motion filed for a new 
hearing, and the Board will proceed with processing of the 
case as if the request for a hearing has been withdrawn.  See 
38 C.F.R. § 20.704(d) (2006).  

The veteran submitted responses appended to a copy of the 
November 2005 supplemental statement of the case to the RO in 
January 2006. The arguments are duplicative of previous 
assertions; there is no reason to remand the case to the AOJ 
for further action.  

FINDINGS OF FACT

1.  A chronic acquired psychiatric disability (nervous 
condition) was not present in service, a psychosis was not 
manifested within one year of the veteran's discharge from 
service, and no currently present acquired psychiatric 
disorder is etiologically related to service.

2.  Service connection for frostbite of the ears was denied 
by an unappealed rating decision in November 1992. This was 
the last final decision of the claim on any basis.

3.  Additional evidence submitted since the November 1992 
rating decision includes evidence that is neither cumulative 
nor redundant of the evidence previously of 



record, and is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for frostbite of the ears.

4.  There is no evidence of a current disability of frostbite 
to the ears.

5.  There is no evidence of neuropathy and circulatory 
disorders of the lower extremities in service, and the 
current disorders are not shown related to service or to a 
service-connected disability. 

CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of a 
psychosis during such service may not be presumed. 38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303(c); 3.307, 3.309 (2006).

2.  The November 1992 rating decision is final; new and 
material evidence has been received sufficient to reopen the 
previously denied claim seeking service connection for 
frostbite of the ears. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1100 (2001).

3.  The veteran has no current disability of frostbite to the 
ears incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1101, 1131 ((West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).

4.  Current disability of neuropathy and circulatory 
disorders of the lower extremities was not incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1131 
((West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claims. 
Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. See also 
38 C.F.R. § 3.159. Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claims. 

The provisions are effective November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective for 
claims filed on or after August 29, 2001. 66 Fed. Reg. 
45,620, 45, 629 (August 29, 2001).

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any application to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Therefore, it is not applicable to the veteran's petition to 
reopen service connection for frostbite, which the record 
shows was received in 2000.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen service connection for frostbite of the ears. 
Therefore, no further development with respect to this matter 
is required under the VCAA or the implementing regulations.

Pertinent to the reopened claim and the remaining service 
connection claims, the RO issued VCAA notification and 
development letters dated in September 2001 and January 2005, 
specifically addressing the veteran's claims. These letters 
appropriately notified the veteran what VA would do and what 
the veteran must do in furtherance of the claims, and 
together with other documents on file informed of evidence of 
record pertinent to the claims, as well as the need for his 
assistance in obtaining any further evidence in support of 
his claims. The letters requested that the veteran supply 
information on medical providers who examined him, notified 
him of evidence still needed, and what he could do to assist 
with his claims, and what evidence he needed to substantiate 
his claims. The veteran and his representative were allowed 
meaningful opportunity to participate in the adjudication of 
the claims, and any error by the RO in notifying the 
appellant of the pertinent standards by relying on post-
decisional documents, was nonprejudicial. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). The Board thus finds 
that the veteran was put on notice of what he must show to 
prevail in his claims for service connection, and of what 
evidence the RO has received, what evidence was to be 
provided by him, and what evidence the VA would attempt to 
obtain on his behalf; and that it was ultimately his 
responsibility to see that evidence was received in support 
of the claims. See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

During the pendency of the appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, herein Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if entitlement to benefits is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006). The Board finds no prejudice to the 
veteran in this regard as the veteran has been adequately 
informed by the VCAA letters of record, as well as by the 
November 2004 remand, of the need for evidence of current 
disability and a medical nexus between the claimed disability 
and military service, and of the reasons for the continued 
denial of the claim. Further, as the preponderance of the 
evidence is against all claims, any inadequate notice 
provided to the veteran pertinent to disability ratings or 
effective dates is non- prejudicial and moot. 

Pertinent to the duty to assist, the RO has obtained, or made 
reasonable efforts to obtain all records pertinent to the 
claim. The veteran's service medical records, and post-
service records of VA and private treatment are of record. 
The case was remanded in November 2004 for further 
development. The Board acknowledges that all of the actual 
records of treatment have not been received by the RO. 
However, the appellant was advised in January 2005 VCAA 
notification letter of the need to submit enclosed completed 
authorization and release forms and provided adequate 
opportunity to do so. 

The Board recognizes the representative's arguments that a 
pychiatric board convene to render an opinion as to the 
nature of the veteran's psychiatric episode in service. 
However, the Board finds that the service medical records 
adequately reflect the nature and extent of the veteran's 
psychiatric treatment in service, and that remand for any 
additional development or VA examination would serve no 
useful purpose in light of the lack of chronic psychiatric 
disability in service, or of continuity thereafter for many 
years. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

Moreover, the RO has made additional requests for VA records 
in response to the veteran's assertions of treatment at 
various VA facilities from 1970, with negative results. 
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claims, and the Board is unaware of any such 
evidence. The Board finds that the veteran has not been 
prejudiced by any failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more 
than harmless error. See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).Therefore, to decide the claims on appeal 
would not be prejudicial error to the veteran. Bernard v. 
Brown, 4 Vet. App. 384 (1993). 



II.  Claim to Reopen - New and Material Evidence

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b). 
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Under the version of Section 3.156 in effect when the veteran 
filed his application to reopen in 2000, new and material 
evidence was defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 
9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In a November 1992 unappealed rating decision, the RO denied 
service connection for frostbite to the ears on the basis 
that the claimed disability was not incurred or aggravated in 
service. The veteran was advised of his appeal rights but did 
not appeal the decision, and the decision is final.

In support of his August 2000 petition to reopen the claim, 
the veteran submitted voluminous VA and private treatment 
records dated from 1981 to 2004. Pertinent evidence includes 
a 1981 VA treatment note showing bleeding from the left ear 
canal from a recent blow to the head; and October 2000 VA 
Mental Health Clinic (MHC) physical examination showing the 
ears as normal. The Board concludes that the evidence 
submitted is not cumulative or redundant of the evidence 
previously of record, and is so significant that it must be 
considered to fairly consider the merits of the veteran's 
claims. Accordingly, it is new and material and reopening of 
the claims is in order.  

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Personality disorders are not diseases or injuries for VA 
compensation purposes. 38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability. See 38 U.S.C.A. § 1131. Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection. Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A. Acquired Psychiatric Disorder

In November 1959, the veteran underwent a mental status 
evaluation associated with discharge proceedings. At the 
time, the veteran was awaiting Special Court-Martial for four 
incidents of periods of unauthorized absences (AWOL) from 
service. A Board of Medical Survey Report documented that 
relevant history was obtained from the veteran and from 
available records, and a social service questionnaire was 
completed by his mother and was considered reliable. 

The Medical Survey Report indicated that while on prisoner-
at-large status in September 1959, the veteran was placed in 
the brig for further offense of drinking beer on the Naval 
base. While confined, he reported that he couldn't stand it 
anymore and felt like he was being cramped in. He made a 
suicidal gesture of cutting his wrists, which he described as 
not thinking of killing himself but just releasing pressure 
on himself. On admission to the U.S. Naval Hospital, 
diagnosis was emotional instability reaction. He was noted as 
having been seen on two prior occasions with a diagnosis of 
wanting to go absent without leave (AWOL). There were two 
superficial lacerations across the medial aspect of the left 
wrist. Mental status examination revealed the veteran as 
alert and cooperative, with a moderate amount of undirected 
restless activity. He spoke clearly, relevantly, and while 
generally calm, whenever the subject of having to take orders 
or be confined arose, he spoke excitedly and dramatically 
banging his fists into the palm of his hand. There was no 
evidence of any ideas of reference, delusions, 
hallucinations, obsessions, or compulsions. Affect was 
appropriate to thought content, sensorium was clear, memory 
only fair, and intelligence seemed to be in the low normal 
range, judgment was impulsive. He related that after basic 
and advanced training at Parris Island where he did well, he 
was transferred and could no longer take people giving him 
orders. He went AWOL for thirty days and went home, and went 
AWOL on two more occasions. Complaints were of anxiety and 
that he could not tolerate confinement, with treatment for 
anorexia and insomnia. The hospital psychologist's evaluation 
was that the veteran was badly disturbed and would be a good 
candidate for an open break with reality unless much of the 
pressure was removed. Diagnosis was emotional instability 
reaction, manifested by an inability to handle minor 
stresses, impulsivity, suicidal gesture, easy excitability, 
stubbornness, and negativistic attitudes. Impairment was 
marked, with no further hospitalization necessary. Separation 
was recommended, with discharge in December 1959 for 
unsuitability due to emotional instability reaction.

About thirty years later, in September 1990, the veteran 
filed claims asserting blackouts beginning after a 1983 head 
injury, problems with his legs from 1975, hypertension from 
1985, and lower back problems from 1986. In April 1992 he 
claimed frostbite to the ears in 1958 during basic training. 
In August 2000 he asserted frostbite to the ears with 
secondary hearing loss, neuropathy and circulatory problems, 
and a nervous breakdown in 1960. In support of the claims, he 
submitted private and VA records of hospitalization and 
treatment for various conditions. Although the Board has 
reviewed all of the evidence, only the salient records will 
be discussed below.

Pertinent VA and private notes of hospitalization and 
treatment dated from 1981 through 2004 reflect well-
documented diagnosis of continuous alcohol dependence with 
acute episodes. Significant records include August 1983 VA 
treatment records showing diagnosis of cyclothymic disorder; 
October 1983 VA hospitalization discharge notes with 
diagnoses of alcohol dependence, and narcissistic personality 
disorder; September 1990 Heritage hospital notes showing 
treatment of acute alcohol intoxication, and listing 
additional diagnoses including post-traumatic stress disorder 
(PTSD); November 1991 VA discharge diagnosis of alcoholic 
depression; August 2000 VA progress notes diagnosing AXIS I, 
alcohol dependence, substance induced mood disorder, suicidal 
ideation with plan and intent, and schizophrenia, paranoid, 
chronic with depressed mood.

In his VA form 9, substantive appeal, he asserted treatment 
and provided certifications of treatment in 2000 and 2001 
from various private institutions. Pursuant to the Board's 
November 2004 remand, the RO sent a notification letter in 
January 2005 VCAA to the veteran, with Authorization and 
Release forms for completion and return. There is no 
indication that the forms were returned. The RO also 
requested in January and March 2005, records of social 
security administration (SSA) disability benefits award, and 
of VA psychiatric treatment from 1970 to the present. 
However, SSA responded that the veteran's file was 
unavailable as destroyed, and VAMC Miami certified that the 
veteran had been transferred to Northampton VAMC in 1997. 
Treatment records from Northampton VAMC have been associated 
with the claims folder. 

Available SSA records reflect a private psychiatric 
disability examination dated in April 1994, which reported a 
history of heavy drinking in the 1970's after a divorce, and 
that during his marriage, the veteran worked for some 14 
years in the catering and management business. When his 
marriage broke up he was working 12 hour days. He then worked 
for a hotel chain but was fired for drinking. He reported not 
liking the Marines as he had to work hard and did not like 
following orders. The physician noted a diagnosis of alcohol 
dependence active and continuous, and that there was a strong 
impression of a dependent personality disorder with passive-
aggressive features. The physician opined, " I would 
certainly concur with his previous diagnoses at the VA 
Hospitals with a diagnosis of alcoholism and personality 
disorder."

In various statements, the veteran and his representative 
maintain that service connection is warranted for the claimed 
disabilities.

On review, the Board notes that the veteran was found to have 
a personality disorder characterized by emotional instability 
reaction, precipitating his discharge from service in 1959. 
As noted above, personality disorders are not diseases or 
injuries for VA compensation purposes. Post-1981 VA and 
private treatment records reflect predominant and continuous 
diagnoses of alcohol dependence. Although the veteran alleges 
in an August 2000 statement, that he underwent a 3-month 
psychiatric hospitalization in 1960, the evidence 
conclusively reveals that the actual period of 
hospitalization was in 1959 prior to discharge, and not 
within the first post-service year as asserted. A September 
1990 private treatment note from Heritage hospital shows 
treatment for acute alcohol intoxication, with additional 
diagnoses including post-traumatic stress disorder (PTSD. 
However, this is entitled to little probative weight as it 
occurs over 30 years post-service, there is no DSM conforming 
diagnosis of PTSD, no indication that the veteran underwent 
comprehensive evaluation for PTSD or ever filed a claim for 
same. Additionally, although an August 2000 VA treatment note 
suggests a diagnosis of schizophrenia, paranoid, and alcohol 
dependence, this is the sole diagnosis of schizophrenia 
despite the veteran's numerous treatment records. Again, the 
diagnosis appears in the record over forty years after 
discharge from service, and there is no evidence of 
continuity of any psychiatric disability in the intervening 
period. Moreover, the veteran reportedly worked productively 
during his marriage, for over a decade after separation from 
service, and has alleged no psychiatric disability during 
that period. 

In sum, emotional instability in service was of a personality 
disorder. The record is completely devoid of evidence of a 
chronic psychiatric disability in service, or post-service 
for many decades, and there is no evidence that any current 
psychiatric disability is etiologically related to service. 
The Board has considered the representative's arguments that 
VA examination by a board of psychiatrists is warranted. 
However, in light of the above evidence adequate to 
adjudicate the claim, there is no duty to provide VA 
examination or opinion regarding this issue. The veteran's 
statements have also been considered. However, as a layman, 
he has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). The Board must conclude that the 
preponderance of the evidence is against the veteran's claim. 

B. Reopened Claim for Residuals of Frostbite to the ears

In his August 2000 statement of claim the veteran asserted 
exposure and hospitalization for frostbite injury to the ears 
during basic training in 1958, in service. The service 
medical records are absent any complaints, diagnosis or 
treatment for the ears. Pertinent VA treatment records dated 
in May 1981 reflect vertigo and bleeding from the left ear 
after being beaten in the head. Significantly, more recent 
evidence on October 2000 VA MHC evaluation reflects normal 
findings of the ears. As regards the veteran's assertions of 
treatment for frostbite at Parris Island during basic 
training, the Board points out that even if this were so, 
(and there is no evidence to that effect), there is no 
evidence of current residuals of frostbite disability of the 
ears.

The salient point to be made is that there is no post-service 
medical evidence showing current residual disability of 
frostbite to ears. In the absence of competent evidence of a 
current disability, there is no basis for a grant of service 
connection. 

C.  Neuropathy and circulatory disorders of the lower 
extremities.

The veteran also asserts neuropathy and circulatory problems 
in the lower extremities as due to a crush injury at Camp Le 
Jeune in July of 1958 during basic training. The service 
medical records are completely devoid of any complaints, 
diagnosis or treatment for a crush injury, peripheral 
neuropathy, or circulatory disorders of the lower 
extremities. Post-service evidence shows diagnoses of 
peripheral neuropathy beginning in the 1980's, over 20 years 
after separation from service. An SSA disability 
determination dated in July 1997, revising a prior March 1991 
determination, reflects that the veteran was adjudicated 
disabled effective from August 1990 for a primary diagnosis 
of hepatitis C, and secondary diagnosis of peripheral 
neuropathy. Further, none of the post-service medical 
evidence suggests that the veteran's current neuropathy or 
circulatory disorders had onset in service, or are 
etiologically related to service. In fact, there is 
suggestion of neuropathy related to his alcoholism. (See e.g. 
June - July 1997 VA outpatient progress notes with history of 
peripheral neuropathy, no cause found, and a note questioning 
whether etiology is of alcoholic or early Raynaud's syndrome 
versus essential hypertension; see also October 2000 VA MHC 
evaluation indicating peripheral neuropathy secondary to 
alcoholism).

The Board has considered the appellant's statements and those 
of his representative that service connection is warranted, 
however, the statements are not competent evidence since 
laypersons are not qualified to render medical diagnosis or 
opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Accordingly, the claim is denied.

ORDER

Service connection for an acquired psychiatric disability is 
denied.

Service connection for residuals of frostbite to the ears is 
denied

Service connection for neuropathy and circulatory disorders 
is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


